Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 7, 11 have been amended; claims 16-20 have been added. Claims 1 – 20 are pending. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4  are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. 10,021,458 B1) in view of Roeding (Pub 20060230415).

Regarding claim 1, Taylor discloses electronic commerce functionality in video overlays comprising a computerized network server apparatus configured to provide synchronized content to one or more users of a content delivery network, (203 fig 2 and 203 fig 8) said computerized network server apparatus comprising:
a storage entity, (212 fig 8);
at least one network interface, (809 fig 8);
and a digital processor apparatus in data communication with the storage entity and the at least one network interface, the digital processor apparatus configured to run at least one computer program thereon, said computer program comprising a plurality of instructions which are configured to, when executed, (803 fig 8):
receive data representative of a request to perform a synchronization operation, at least a portion of the data generated via a computer application executed on a computerized mobile device, (client 206a-206N send requests via application 263a fig 2; 503-506 fig 5; col. 8 lines 37-55);
based at least on the received data, perform the synchronization operation, the
synchronization operation configured to identify synchronization data, (509-524 fig 5; also see manifests 239 fig 2; and data such as in col. 11 lines 13-21)
and provide at least a portion of the identified synchronization data to the
computerized mobile device, the synchronization data configured to enable the computerized mobile device to access the synchronized content via the computer application executed on the computerized mobile device, (see examples of identified synchronization data in col. 7 lines 54-67 – col. 8 lines 1 – 4).

However, synchronized content comprising at least one trivia question is not disclosed. 

In a similar field of endeavor, Roeding discloses synchronization data configured to enable the computerized mobile device to access the synchronized content via the computer application executed on the computerized mobile device wherein the synchronized content comprises at least one trivia question, (Para. [0140]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Taylor by incorporating the teachings of Roeding for the common purpose of allowing interactive media to be transmitted, received, and processed thereby allowing related non-video data to be exchanged among devices. 

Regarding claim 2, Taylor discloses the computerized network server apparatus of Claim 1, wherein the synchronization data comprises metadata indicative of a digital content then currently displayed on a computerized client device associated with a user of the computerized mobile device, (col. 5 lines 28-39).

Regarding claim 3, Taylor discloses the computerized network server apparatus of Claim 2, wherein the synchronization operation comprises: transmission of data representative of a request for the synchronization data to a manifest manipulator (MM) apparatus, (see fig 2 wherein interactive shopping interface is synchronized with displayed content 254, 221 where a request for synchronization via 263a fig 2 is generated and transmitted for receiving at a client device video segments from video segment manifests which in turn synchronizes the shopping with content using segment metadata 245 fig 2), the data representative of the request for the synchronization data configured to cause the MM apparatus to (i) retrieve metadata relating to
the digital content then-currently displayed on the computerized client device from an origin server apparatus, (see segment metadata 245 and receiving content from origin server 215 fig 2) and (ii) process the metadata from the origin server apparatus to generate the synchronization data, (412-415 fig 4 and col. 11 lines 51-65); and receipt of the synchronization data from the MM apparatus, (418 fig 4).


Regarding claim 4, Taylor discloses the computerized network server apparatus of Claim 3, wherein the computerized mobile device comprises a smartphone, and the computerized client device comprises a television, (col. 8 lines 37-55).


Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Roeding in view of Salman (Pub 20210021597).

Regarding claim 5, Taylor discloses wherein the plurality of instructions are further configured to, when executed: receive, via the computer application executed on the computerized mobile device, user input relating to the synchronized content, (fi 6A).
However, transmit the user input relating to the synchronized content to a blockchain based validation entity, the blockchain-based validation entity configured to validate the user input is not disclosed.
In a similar field of endeavor, Salman discloses network access authentication and authorization using blockchain network comprising transmit the user input relating to the synchronized content to a blockchain-based validation entity, the blockchain-based validation entity configured to validate the user input, (fig 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Taylor and Roeding by incorporating the teachings of Salman for the common purpose of securely linking a user to networked devices.

Regarding claim 6, Taylor discloses receiving synchronized content from a server, see claim 1. However, validation, smart contracts and wallets are not disclosed.
In a similar field of endeavor, Salman discloses wherein: a validation of the user input by the blockchain-based validation entity is configured to trigger a smart contract; the triggered smart contract is configured to cause the computerized network server apparatus to update a digital wallet apparatus associated with the user, (smart contract in fig 8 and wallet management para. [0018] [0044]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Taylor and Roeding by incorporating the teachings of Salman for the common purpose of securely managing user-network communications.

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Roeding in view of Salman in view of Roos (Pub 20110219417).

Regarding claim 16, The combination discloses a user-based answer and a
blockchain validation entity, see claims 1 and 5. However, an external authoritative server is not disclosed. 
            In a similar field of endeavor, Roos discloses wherein the transmission of the user input relating to the synchronized content to the blockchain-based validation entity comprises transmission of at least one user-based answer to the at least one trivia question to an external authoritative server apparatus, the external authoritative server apparatus configured to validate the user input by application of external data to one or more rules associated with a blockchain-based record relating to the user input, (Para. [0044]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tacsoz and Arora by incorporating the teachings of Roos for the common purpose of allowing a user’s experience to be enhanced by allowing multiple viewers to interact with TV content.




Claim(s) 7-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tacsoz (Pub 20180139507) in view of Arora et al (Pub 20190173872) in view of Roos.

Regarding claim 7, Tacsoz discloses systems and methods for providing interactive streaming media comprising a computerized method of providing enhanced user interactivity between computerized client devices, the computerized method comprising:
causing delivery of first digital content via a first transport mechanism to a first
computerized client device, (first computerized client device i.e. server 140 receiving content from a third party Para. [0018]);
receiving, from a second computerized client device, data representative of a request for second digital content, the second digital content relating to the first digital content, (second computerized apparatus i.e. client 120 may send/receive requests to server 130 Para. [0018] see first and second digital contents which are related S320-330);
based at least on the data representative of the request for the second digital content, causing transmission of metadata to the second computerized client device, the metadata configured to enable the second computerized client device to access the second digital content via a second transport mechanism, wherein the second digital content is configured to prompt the second computerized client device for user input, (Para. [0085] metadata i.e. session identifier received by client 120 in response to a request Para. [0018], the session identifier enables client 120 to display second application after a request sent to a server such as preview distribution server 140 fig 1 and Para. [0085] wherein a second transport mechanism is used such as receiving content from preview host server 170 fig 1; also see Para. [0004] for a user input associated with received second application);
receiving data representative of the user input, (650-655 fig 6).

However, determining whether the user input is valid and execution of an event based on valid user input is not disclosed.

In a similar field of endeavor, Arora discloses a method and system for trustworthiness using digital certificates determining whether the user input is valid using at least one computerized blockchain-based entity, (user input at 704 fig 7 generates a signature with a confidence level and validity is determined 706 fig 7);
and based on the determining indicating that the user input is valid, causing execution of an event, (714 fig 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tacsoz by incorporating the teachings of Arora for the common purpose of securely associating user activities with viewed content.
            
The combination does not disclose using at least one external authoritative server apparatus configured to apply external data to one or more rules relating to data representative of the user input; and based on the determining indicating that the user input is valid, causing execution of an event. 
 
 In a similar field of endeavor, Roos discloses using at least one external authoritative server apparatus configured to apply external data to one or more rules relating to data representative of the user input; and based on the determining indicating that the user input is valid, causing execution of an event, (Par. [0044] and S7 and S8 fig 2 for event execution). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tacsoz and Arora by incorporating the teachings of Roos for the common purpose of allowing a user’s experience to be enhanced by allowing multiple viewers to interact with TV content. 


Regarding claim 8, Tacsoz discloses wherein: the causing delivery of first digital content via a first transport mechanism to a first computerized client device comprises using a transport mechanism of a managed content delivery network operated by a first network operator, the transport mechanism having a prescribed QoS (quality of service) level associated therewith; and the receiving, from a second computerized client device, data representative of a request for second digital content, the second digital content relating to the first digital content comprises receiving the data representative of the request via at least a wireless network infrastructure managed by a second network operator, (see claim 7 for the request, first and second digital contents; Para. [0019] see different servers which may have independent network operators which may all communicate with client 120 via wireless connection; examiner notes that lines or links i.e. transport mechanism between servers and clients include a prescribed level of QoS).

Regarding claim 9, Tacsoz discloses a request for content, see claim 7. However, a valid user input and blockchain-based entity are not disclosed.
In a similar field of endeavor, Arora discloses wherein the determining whether the user input is valid using at least one computerized blockchain-based entity comprises using a proof-of mechanism, (see digital certificate and key pairs Para. [0010]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tacsoz by incorporating the teachings of Arora for the common purpose of increasing users security when exchanging financial information between networked devices.

Regarding claim 10, Tacsoz discloses a user request for second content, see claim 7.
However, anonymized data for anonymizing user is not disclosed.
In a similar field of endeavor, Arora discloses wherein the receiving data representative of the user input comprises receiving data that has been anonymized via use of an identifier such that a user of at least one of the first computerized client device or second computerized client device cannot be identified, (Para. [0009] and the use of key pairs in addition to source/destination addresses). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tacsoz by incorporating the teachings of Arora for the common purpose of increasing the security level between a user and networked devices when exchanging financial information between networked devices.

            Regarding claim 17, Tacsoz and Arora disclose claim 7. However, a verification ledger or repository is not disclosed. 
In a similar field of endeavor, Roos discloses wherein the at least one external authoritative server apparatus comprises a verification ledger or repository, (20 fig 8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tacsoz and Arora by incorporating the teachings of Roos for the common purpose of allowing a user’s experience to be enhanced by allowing multiple viewers to interact with TV content.



Claim(s) 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tacsoz (20180139507) in view of Hosea et al (Pub 20020059094).

Regarding claim 11, Tacsoz discloses systems and methods for providing interactive streaming media comprising a network architecture configured to enable both preservation of user privacy and validation of proposed rewards as part of interaction with third-party content delivered via the network architecture, (fig 1 and Para. [0025][0146]) comprising:
a first content delivery mechanism configured to deliver primary content to at least one user device of the network architecture, (see channel Para. [0003] from either 130, 140, or 170 fig 1; and first application Para. [0037]; and user device 120 fig 1);
a second content delivery mechanism configured to deliver secondary content to the at least one user device of the network architecture, (see channel Para. [0003] from either 130, 140, or 170 fig 1; and second application Para. [0003]; and user device 120 fig 1);
and server apparatus in data communication with the first content delivery mechanism and second content delivery mechanism, (see 130, 140, 150 or 170 and network 110 linking server(s) to client device 120 fig 1) the server apparatus configured to utilize a private distributed ledger process to enable both (i) preservation of anonymity for an input provided by the user of the network architecture, (Para. [0146]); and (ii) payment of a reward to an account of the user, (Para. [0025] [0050]).

However, preservation of the anonymity for the input provided by the user of the network architecture comprises recordation of at least one of (i) a MAC address or (ii) an IP address associated with the at least one user device into the private distributed data structure. 
In a similar field of endeavor, Hosea discloses preservation of the anonymity for the input provided by the user of the network architecture comprises recordation of at least one of (i) a MAC address or (ii) an IP address associated with the at least one user device into the private distributed data structure, (Para. [0230]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tacsoz by incorporating the teachings of Hosea for the common purpose of allowing a client device to be identified while preserving anonymity of the client device. 


Regarding claim 15, Tacsoz discloses wherein the at least one user device comprises first and second user devices, the second user device comprising a mobile device with application computer program configured to execute thereon, the application computer program configured to communicate with the server apparatus for the (i) preservation of anonymity;
and (ii) payment of a reward to an account of the user, (see first user devices 130, 140, or 170 fig 1 and second user device 120 fig 1 executing an application para. [0020] configured to communication with the server 150 fig 1 for the (i) preservation of anonymity; and (ii) payment of a reward to an account of the user (Para. [0146]); and (ii) payment of a reward to an account of the user, (Para. [0025][0050]).



Claim(s) 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tacsoz in view of Hosea in view of Rivera (Pub 20190379945).


Regarding claim 12, the combination discloses first and second content delivery mechanisms, see claim 11. However, RF channels are not disclosed.
In a similar field of endeavor, Rivera discloses advanced wireless IPTV smart television wherein: the first content delivery mechanism comprises a downstream RF (radio frequency) channel in a first managed service provider network; 
and the second content delivery mechanism comprises a downstream RF (radio frequency) channel in a second managed service provider network, (see frequency board assembly of a TV comprising antennas 55 and 60 Fig 4 for receiving RF signals from an IP networked devices connected to a TV illustrated in Fig 1A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tacsoz and Hosea by incorporating the teachings of Rivera for the common purpose of providing a suitable medium for transmitting television signals as well as additional data.

Regarding claim 13, the combination discloses a server, see claim 11. However, a virtual multichannel video programming distributor is not disclosed.
In a similar field of endeavor, Rivera discloses wherein at least a portion of the managed service provider network comprises a virtual- multichannel video programming distributor (vMVPD) network, (Para. [0057]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tacsoz and Hosea by incorporating the teachings of Rivera for the common purpose of providing a suitable combination of networked devices to enhance a user’s experience.


Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tacsoz in view of Hosea in view of Fostiropulo (Pub 20200134612).

Regarding claim 14, the combination discloses anonymizing a user device, (Para. [0146]); and (ii) payment of a reward to an account of the user, (Para. [0025][0050]). However, a Block-chain is not disclosed.
In a similar field of endeavor, Fostiropulo discloses blockchain based messaging system and method wherein the server apparatus comprises a blockchain process configured to at least (i) generate an anonymized user ID value associated with the at least one user device; and
(ii) cause credit of the reward to a digital wallet account of the user, (Para. [0045] see identity and rewards). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tacsoz and Hosea by incorporating the teachings of Fostiropulo for the common purpose of utilizing blockchain monetary capabilities with non-blockchain systems such as audio-visual systems. 



Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tacsoz (20180139507) in view of Hosea in view of Stockhammer (Pub 20200275148).

Regarding claim 18, the combination discloses claim 11. However,
3GPP LTE and 3G99 5G NR channels are not disclosed. 
     In a similar field of endeavor, Stockhammer discloses wherein: the first content delivery mechanism comprises a 3GPP (Third Generation Partnership Project) LTE (Long Term Evolution) channel; and the second content delivery mechanism comprises a 3GPP 5G NR (Fifth Generation New Radio) channel, (Para. [0071] and first and second mechanisms 110 and 120/108 fig 1 respectively). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tacsoz and Hosea by incorporating the teachings of Stockhammer for the common purpose of allowing reception of main content and tailored content by client devices. 

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tacsoz in view of Hosea in view of Rivera in view of Stockhammer.

Regarding claim 18, the combination discloses claim 11. However,
MSO and MNO are not disclosed. 
In a similar field of endeavor, Stockhammer discloses wherein: the first managed service provider network comprises a managed network associated with a multiple systems operator (MSO); and the second managed service provider network comprises a mobile network associated with a mobile network operator (MNO), (see 110 MSO connecting to 112, 114, 115; and cellular network 122 fig 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tacsoz and Hosea by incorporating the teachings of Stockhammer for the common purpose allowing reception of main content and tailored content by client devices. 



Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tacsoz in view of Hosea in view of Rivera in view of Palyutina (Pub 20210349967).

Regarding claim 20, the combination discloses claim 12. However, federated first and second service providers are not disclosed. 
In a similar field of endeavor, Palyutina discloses wherein the first managed service provider network and the second managed service provider network are federated via a sharing of a blockchain-based protocol associated with the private distributed ledger process, (Para. [0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tacsoz, Hosea, Rivera by incorporating the teachings of Palyutina for the common purpose of allowing a client devices to receive content from multiple sources. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422